Name: Commission Regulation (EEC) No 393/87 of 9 February 1987 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  technology and technical regulations;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31987R0393Commission Regulation (EEC) No 393/87 of 9 February 1987 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods Official Journal L 040 , 10/02/1987 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 22 P. 0131 Swedish special edition: Chapter 3 Volume 22 P. 0131 *****COMMISSION REGULATION (EEC) No 393/87 of 9 February 1987 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation (EEC) No 591/79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (3), as last amended by Regulation (EEC) No 3788/85 (4), and in particular Article 9 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 1963/79 (5) provides that the request for verification is to be valid only for a manufacturing process to be completed before the end of the third month following that in which the application was submitted; whereas experience has shown that this period is inadequate from a technical point of view for certain processed food manufacturing processes in which olive oil is used not only as a preservative but also as an active ingredient in the preparation of the finished product; whereas, to enable such preserved food also to benefit from the production refund, provision should be made to enable Member States to fix a period of up to eight months for those products in respect of whose preparation the three month period laid down is inadequate thereof; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The following is hereby inserted in Article 2 (3) of Regulation (EEC) No 1963/79 as the second subparagraph: 'However, Member Staes may provide for a longer period not exceeding eight months where for the purposes of the preserved food manufacturing process it is necessary that the oil remains in contact with the fish or vegetables for a longer period than that provided for in the first subparagraph.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 133, 21. 5. 1986, p. 8. (3) OJ No L 78, 30. 3. 1979, p. 2. (4) OJ No L 367, 31. 12. 1985, p. 1. (5) OJ No L 227, 7. 9. 1979, p. 10.